UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-6453


MICHAEL D. HICKS,

                Petitioner - Appellant,

          v.

DAVID BALLARD, Warden, Mount Olive Correctional Complex,

                Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.    David A. Faber,
Senior District Judge. (2:08-cv-01365)


Submitted:   December 12, 2011             Decided:   January 9, 2012


Before WILKINSON, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael   D.  Hicks,   Appellant   Pro   Se.    Charles   Patrick
Houdyschell,   Jr.,  WEST   VIRGINIA   DIVISION OF   CORRECTIONS,
Charleston, West Virginia; Dawn Ellen Warfield, Deputy Attorney
General, OFFICE OF THE ATTORNEY GENERAL OF WEST VIRGINIA,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael D. Hicks seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                                        The

order is not appealable unless a circuit justice or judge issues

a    certificate       of    appealability.                28    U.S.C.      § 2253(c)(1)(A)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                       When the district court denies

relief    on    the    merits,      a     prisoner      satisfies         this     standard    by

demonstrating         that     reasonable            jurists      would      find     that     the

district       court’s      assessment       of      the    constitutional           claims    is

debatable      or     wrong.        Slack     v.      McDaniel,        529    U.S.    473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at   484-85.          We    have    independently           reviewed         the    record     and

conclude       that    Hicks        has    not       made       the    requisite       showing.

Accordingly, we deny a certificate of appealability, deny leave

to   proceed     in    forma       pauperis,         and    dismiss       the      appeal.      We

dispense       with    oral        argument       because        the    facts        and     legal



                                                 2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3